UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6328


JULIAN EDWARD ROCHESTER,

                Petitioner - Appellant,

          v.

DAVID M. MCCALL, Warden of Perry Correctional Institution;
STATE OF SOUTH CAROLINA; JON OZMINT, Director of South
Carolina Department of Corrections,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:11-cv-00398-HMH-JDA)


Submitted:   July 28, 2011                 Decided:   August 11, 2011


Before WILKINSON, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Julian Edward Rochester, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            South Carolina prisoner Julian Rochester appeals the

district        court’s          dismissal,       without        prejudice,       of     his    28

U.S.C.A.    § 2241         (West     2006     &    Supp.       2011)    petition.        To    the

extent that Rochester contends that he is being confined beyond

the expiration of his criminal sentence, his claim is subject to

dismissal because Rochester has not demonstrated exhaustion of

state    remedies,          as    required        by    § 2241.         See    Braden v.       30th

Judicial Cir. Ct., 410 U.S. 484, 489-90 (1973).                                    Rochester’s

claims     of     ineffective         assistance           of    counsel        challenge       the

validity of his convictions and should be brought, if at all, in

a 28 U.S.C. § 2254 (2006) petition, see Wilkinson v. Dotson, 544

U.S. 74, 78 (2005), if Rochester obtains authorization from this

court    under        28    U.S.C.     § 2244(b)(2)             (2006)    to     file    such    a

petition.        Finally, Rochester’s claims of denial of mail and

phone    privileges          and     beatings          sound    under    42     U.S.C.    § 1983

(2000).     We therefore affirm.                  We deny the motions for copies of

documents       and    to    expedite       consideration          of     the    appeal.        We

dispense        with       oral     argument       because        the     facts    and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                        AFFIRMED



                                                  2